                 Case 1:19-cr-00651-LTS Document 820
                                                 821 Filed 08/31/21
                                                           09/01/21 Page 1 of 1



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York


                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             August 31, 2021

       BY ECF

       The Honorable Laura Taylor Swain                              MEMO ENDORSED
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

               Re:     United States v. Andrei Razvan Rusu, S4 19 Cr. 651 (LTS)

       Dear Chief Judge Swain:

              The Government respectfully submits this letter to request, with the consent of the
       defendant, a brief extension of the time within which it may file its sentencing submission in
       advance of the sentencing scheduled for September 9, 2021, at 10:00 a.m.

               The Government’s sentencing submission currently is due on September 2, 2021.
       However, the Probation Office does not anticipate filing its final presentence investigation report
       until tomorrow, September 1, 2021. In order to permit the Government adequate time to consider
       and incorporate into its submission the final presentence investigation report, including the
       Probation Office’s sentencing recommendation, the Government respectfully requests, with the
       consent of the defendant, that the Court extend the time within which the Government may file a
       sentencing submission from September 2 to September 6, 2021.

                                                             Respectfully submitted,
The foregoing request is granted. The
                                                             AUDREY STRAUSS
Government is directed to file its sentencing
                                                             United States Attorney for the
submission by 10:00am on September 7th.
                                                             Southern District of New York
Docket no. 820 resolved.
SO ORDERED.                                            By:
9/1/2021                                                     Elizabeth A. Hanft
/s/ Laura Taylor Swain, Chief USDJ                           Samuel P. Rothschild
                                                             Robert B. Sobelman
                                                             Assistant United States Attorneys
                                                             (212) 637-2334/2504/2616

       cc:     Grainne E. O’Neill, Esq. (by ECF)
